DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baynham US 2004/0210217 in view of Overes US 2012/0022600 and Dube US 2009/0036933.
Regarding Claim 1, Baynham discloses a system (Fig 1, 3) comprising: 

one or more fixation devices (plate #14, Fig 1) configured to attach to the head of the pedicle screw (via inner screw #12, Fig 3), 
wherein the at least one of the one or more screws comprises a threaded inner channel (#24, paragraph 30), 
an inner screw (#12) having a body (#12, #22) and a head (#13), wherein the head has a diameter greater than the body (Fig 1, 3) and wherein the inner screw is configured to be threaded into the inner channel (paragraph 30),
wherein the at least one fixation device comprises at least one through hole (#15’,) configured to allow the body of the inner screw to pass through and prevent the head of the inner screw from passing through the through hole (Fig 3),
wherein the one or more screws are entirely located on one side of the one or more fixation devices (left side when looking at Fig 3) and not passed through the through hole (Fig 3);
 wherein the head of the inner screw is located at a first side of the one or more fixation devices (right side when looking at Fig 3) and the head of the one or more pedicle screws is located at an opposed second side of the one or more fixation devices opposite to the first side (left side when looking at Fig 3).
Regarding Claim 9, Baynham discloses the one or more fixation devices is intercalated between the head of the inner screw and the head of the one or more screws (Fig 3, fixation device is between the head of the inner screw and screw).

Claim 9, Baynham discloses the head of the inner screw is spaced from the head of the one or more screws (Fig 1, 3).

Regarding Claim 11, Baynham discloses the head of the inner screw is parallel to the head of the one or more screws (Fig 3).

	Baynham disclose the plate is installed anteriorly (abstract) but does not disclose the one or more screws engage the pedicle and comprises a cortical pitch portion of the body proximal the first end of the pedicle screw and a coarse pitch portion  of the body proximal the head of the pedicle screw. 
 Overes discloses a system (Fig 7a) placed anteriorly (Fig 9) comprising: one or more pedicle screws (screw #715, paragraph 53 where it can be used to engage the pedicle) having a first end (distal end of screw #15), a body (#715) and a head at a second end (proximal head as seen in Fig 7b) and one or more fixation devices (plate #700) configured to attach to the head of the pedicle screw (Fig 7a-7b), the screws (#715) being placed in the pedicle to secure the fixation device (paragraph 53).
Dube discloses a similar system (Fig 1-2, 12) comprising: 
one or more screws (screw #14, Fig 12) having a first end (#148), a body and a head (#142) at a second end (Fig 12), the one or more pedicle screws comprising a cortical pitch portion (“cortical thread” portion of #146 paragraph 59) of the body proximal the first end of the pedicle screw and a coarse pitch portion (“cancellous thread” portion of #146 paragraph 59) of the body proximal the head of the pedicle screw (Fig 12, paragraph 59); and one or more fixation devices (plate #12, Fig 1-2) 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the one or more screws of Baynham to have a sufficient length to engage the pedicle and be a pedicle screw in view of Overes because the pedicle provides a known fixation point to secure a fixation device in place. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the threading of Baynham as modified so that the one or more pedicle screws comprising a cortical pitch portion of the body proximal the first end of the pedicle screw and a coarse pitch portion  of the body proximal the head of the pedicle screw in view of Dube above because the thread can adapt to the type of bone it is threaded into, where the distal/first end is in cortical bone and the coarse pitch engages cancellous bone.


Regarding Claim 5, Baynham as modified discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterior surface of the 


Regarding Claims 6-7, Baynham discloses the claimed invention as discussed above where the plate can be installed anteriorly (abstract) but does not disclose it can be placed in other approaches such that wherein the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined, wherein the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterolateral surface of the vertebra.
However, Overes further discloses that the plate and screws can be installed in other approaches such antero-lateral as this provides a known alternative approach to install a spinal bone plate (paragraph 51).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Baynham to configure the system for an anterior-lateral approach, where the one or more screws are sized accordingly, in view of Overes because this provides a known alternative approach to install a spinal bone plate. 
It is noted that with the modification, in Claim 6, Baynham as modified discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on a 
It is noted that with the modification, in Claim 7, Baynham as modified discloses
the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterolateral surface of the vertebra (as discussed in the modification above, the system can be adapted for an anterior-lateral approach).


Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baynham US 2004/0210217, Overes US 2012/0022600 and Dube US 2009/0036933, as applied to claim 1 and in further view of Dixon US 2002/0082603.
Baynham as modified discloses the claimed invention as discussed above where the one or more fixation devices comprises a plate (#14 in Baynham) but does not disclose the plate is planar. 
Dixon a plate (#11) that can be flat/planar or curved depending on the individual vertebra (paragraph 39).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Baynham as modified to have the plate be planar/flat in view of Dixon because it can be shaped accordingly to an individual vertebra. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See PTO 892 for other plate systems where there is an inner screw. Bray teaches that plates can be curved or planar. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773